IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0965
                               Filed June 30, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SAMANTHA A. WILSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County Linda M.

Fangman, Judge.



      Samantha Wilson appeals the sentences imposed upon her criminal

convictions. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., Schumacher, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


SCOTT, Senior Judge.

       Samantha Wilson appeals the sentences imposed, following guilty pleas,1

upon her convictions of intimidation with a dangerous weapon and going armed

with intent. She argues the court abused its sentencing discretion by employing a

fixed sentencing policy, relying only on the nature of the offenses, and relying on

unproven facts and uncharged conduct. She also argues implicit racial bias had

an impact on the sentences imposed.

I.     Background

       At the guilty plea hearing, as to count one, Wilson agreed she threatened

to shoot or discharge a dangerous weapon at an occupied vehicle thus placing the

vehicle’s occupant under a reasonable and actual fear of being seriously injured

and that the threat to shoot or discharge the dangerous weapon would be carried

out. As to count two, Wilson agreed she, without justification, went armed with a

dangerous weapon with specific intent to use it against another. Wilson agreed

the minutes of evidence and attachments were substantially true and the court

could consider them in developing factual bases for the pleas. Later, Wilson

agreed, in conjunction with the court’s interpretation of the minutes of evidence,

she fired a warning shot into the air and then pointed a firearm at the occupied

vehicle. The minutes of evidence disclosed Wilson fired one or two warning shots

into the air, and then pointed the firearm at the vehicle, and then fired an additional

shot at the vehicle.



1 The State agrees Wilson has good cause to appeal because she is challenging
the sentences imposed as opposed to her pleas. See Iowa Code § 814.6(1)(a)(3)
(2020); State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                         3


      The matter proceeded to sentencing.          The State recommended the

imposition of consecutive sentences. Wilson requested a deferred judgment,

pointing to her lack of criminal history, her young age, her pregnancy, her taking

responsibility, and the recommendation for a deferred judgment contained in the

presentence investigation report.    In her victim impact statement, the victim

requested Wilson be denied a deferred judgment but not be punished to the

maximum extent allowed by law.

      In reaching its sentencing decision, the court stated as follows:

              I am required to state on the record my reasons for selecting
      a particular sentence. The Court is considering the factors set out in
      Section 907.5 of the Code of Iowa. The Court is specifically
      considering what sentence will provide a maximum opportunity for
      rehabilitation for the defendant as well as providing maximum
      protection for the community.
              Ms. Wilson, I am considering the fact that you don’t have a
      criminal history. I’m considering your age, your education, your
      needs, and the needs of society. I am also considering the nature of
      this offense. The Court has no tolerance for gun violence. Plain and
      simple.
              In this particular case you shot not once, but twice. You could
      have seriously injured or killed [the victim]. I’m not saying the first
      shot was appropriate, but at least the first shot was in the air, though
      common sense tells you what goes up has to come down. But the
      second shot you turned to her vehicle and fired in that direction.
              You could have killed her. You could have killed some
      innocent, uninvolved person. When you shot that second bullet,
      where did you think it was going to go? It has to stop somewhere,
      and you apparently did not care or consider that.
              I’m also considering that you were not in danger. You were
      not justified. You were mad. Plain and simple. You yourself
      acknowledged that she was in her car in the street in front of your
      house, and you clearly were able to retreat to your house because
      you did retreat to your house to get a weapon.
              The Court is considering all of those factors. The Court does
      not believe that a deferred judgment is appropriate based on the
      facts and circumstances of this case. In fact, a deferred judgment
      lessens the seriousness of this entire situation. Based on your lack
      of criminal history, I do not believe that the most severe or maximum
      punishment is also necessary.
                                          4


       Pursuant to the foregoing factors and section 901.5, the court sentenced

Wilson to two indeterminate terms of incarceration not to exceed five years each,

to be served concurrently. Wilson appeals.

II.    Standard of Review

       When a defendant’s sentence is within the statutory limitations, we review

the district court’s decision for an abuse of discretion, our most deferential standard

of review. State v. Roby, 897 N.W.2d 127, 137 (Iowa 2017) (quoting State v.

Seats, 865 N.W.2d 545, 552 (Iowa 2015)). We will reverse the sentence only if

the court abused its discretion or considered improper sentencing factors. State

v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “When assessing a district court’s

decision for abuse of discretion, we only reverse if the district court’s decision

rested on grounds or reasoning that were clearly untenable or clearly

unreasonable.” State v. Plain, 898 N.W.2d 801, 811 (Iowa 2017). “Grounds or

reasons are untenable if they are ‘based on an erroneous application of the law or

not supported by substantial evidence.’” Id. (quoting State v. Dudley, 856 N.W.2d

668, 675 (Iowa 2014)).

III.   Analysis

       A.     Fixed Sentencing Policy

       Wilson points to the court’s statement at sentencing that “it has no tolerance

for gun violence. Plain and simple.” She argues this “statement exhibited a fixed

policy to impose prison sentences for gun-related charges, despite its discretion to

grant probation.”

       We agree with Wilson that sentencing courts are “not permitted to arbitrarily

establish a fixed policy to govern every case, as that is the exact antithesis of
                                          5

discretion.” State v. Hildebrand, 280 N.W.2d 393, 396 (Iowa 1979) (quoting State

v. Jackson, 204 N.W.2d 915, 916 (Iowa 1973)). Instead, “the punishment must fit

the particular person and circumstances under consideration; each decision must

be made on an individual basis, and no single factor, including the nature of the

offense, will be solely determinative.” Id. (quoting State v. McKeever, 276 N.W.2d

385, 387 (Iowa 1979)). The court is to consider “available options, to give due

consideration to all circumstances in the particular case, and to exercise that option

which will best accomplish justice both for society and for the individual defendant.”

Id. (quoting State v. Robbins, 257 N.W.2d 63, 70 (Iowa 1977)).

       A fixed policy is one that creates a rule based upon one factor to the

exclusion of other factors that are required to be considered in sentencing. See

id. Upon our review, we agree with the State that the challenged statement did not

represent a fixed sentencing policy but was rather a communication of “the

serious[ness] of Wilson’s crimes in frank language.” This was not a categorical

policy that all defendants with gun-related convictions should be imprisoned, as

opposed to receiving a suspended sentence or deferred judgment, as has been

the case in other matters and requiring reversal.       See, e.g., Hildebrand, 280

N.W.2d at 395–96 (finding court’s statement of its “policy that when there is an

accident involved, I do not and will not grant a deferred sentence” was a failure to

consider the minimal essential sentencing factors and impermissible selection of

“only one an attending circumstance which triggered the court’s previously-fixed

sentencing policy”); State v. Nasr, No. 19-0740, 2020 WL 824182, at *2 (Iowa Ct.

App. Feb. 19, 2020) (finding policy of reserving deferred judgments for defendants

and court’s denial of the same for a “defendant who did not meet the categorical
                                          6


criteria for individuals it granted deferred judgments” was an abuse of discretion);

State v. Kirk, No. 16-1930, 2017 WL 2875695, at *2 (Iowa Ct. App. July 6, 2017)

(same) State v. Lachman, No. 09-0630, 2010 WL 200819, at *2 (Iowa Ct. App.

Jan. 22, 2010) (same).

         Here, the court did not announce a fixed rule based on one factor to the

exclusion of others. See Hildebrand, 280 N.W.2d at 396. The court noted its

consideration of the pertinent sentencing factors contained in Iowa Code sections

901.5 and 907.5. While the court stated its reasonable lack of tolerance for gun

violence, it also went on to address the individualized circumstances of Wilson’s

conduct and why those circumstances are troublesome and weighed in favor of

imposing a prison sentence. The court fashioned its sentence to both the crime

and individual and therefore did not abuse its discretion. See id. We reject

Wilson’s sentencing challenge on this point. For the foregoing reasons, we also

reject Wilson’s claim the court improperly relied only on the nature of the offense,

and that even if the court did not specifically mention every single mitigating factor,

it was not “required to specifically acknowledge each claim of mitigation urged by

the defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

         B.    Unproven Facts and Uncharged Conduct

         Next, Wilson argues the court abused its discretion by relying on unproven

facts.   “[A] sentencing court cannot consider unproven [facts] in fashioning a

defendant’s sentence unless the defendant admits them or facts are presented to

prove them.” State v. Fetner, 959 N.W.2d 129, 135 (Iowa 2021). As to this

argument, Wilson points to the court’s statements about Wilson being mad or

angry during her altercation with the victim.
                                          7


       Upon our review of the facts before the district court, we conclude the

inference that Wilson was mad or angry was fair game. At the plea hearing, Wilson

admitted she took a firearm from her residence and took it outside with the specific

intent to threaten and use it against the victim. While, on appeal, Wilson takes the

position the record shows she was in fear of the victim, exiting the home to pursue

the victim leads to a different inference.       And Wilson also agreed to take

responsibility for her actions and that she was not justified.           Upon these

admissions, “it was completely reasonable for the court to presume [Wilson] was

‘angry,’” and they relate to the nature of the offense and were properly considered.

Cf. State v. Hildebrandt, No. 01-1581, 2003 WL 118251, at *3 (Iowa Ct. App.

Jan. 15, 2003).

       As to uncharged conduct, Wilson complains of the sentencing court’s

statements that her conduct could have resulted in the serious injury or death of

the victim or another involved person. She argues because she was charged with

intimidation with a dangerous weapon and going armed with intent as opposed to

a homicide offense or a felonious assault, these facts were out of play. But as the

State points out, “The district court did not consider that Wilson did seriously injure

or kill someone, but rather that she could have,” which is part of the nature of the

offense and was in no way inappropriate for the district court to consider.” These

facts also had a bearing on the court’s determination of the need for protection of

the community and deterrence of similar conduct. See Iowa Code § 901.5. We

reject Wilson’s sentencing challenge on this point as well.
                                          8


       C.     Implicit Bias

       Wilson argues “a sentence motivated by any type of bias is unjust, including

a sentence impacted by implicit racial bias.” She provides an overview of implicit

bias and its effects, discusses evidence of disparate treatment based on race

across Iowa, and urges “changes are necessary.” However, she agrees, “In the

instant case, there is admittedly no evidence of explicit racial bias on the available

record.” But she claims, “That does not mean that implicit racial bias wasn’t

present in Wilson’s case from the inception.” She essentially goes on to ask us to

link together a chain of speculation based on circumstantial matters, some of which

appear to be outside the record on appeal, and rule her sentence unjust. Absent

an affirmative showing of implicit bias, we will not disturb the sentence imposed.

See State v. Sailer, 587 N.W.2d 756, 762 (Iowa 1998).

IV.    Conclusion

       Finding no cause for reversal on the issues presented for our review, we

affirm the sentences imposed.

       AFFIRMED.